Case
 Case6:19-cv-02156-WWB-LRH
      6:19-cv-02156-WWB-LRH Document
                             Document50-1 Filed04/30/20
                                      36 Filed  12/07/20 Page
                                                          Page11ofof55PageID
                                                                       PageID559
                                                                              871




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


 SHAEDA BURGESS,

                     Plaintiff,

 v.                                                     Case No: 6:19-cv-2156-Orl-78LRH

 UNIVERSAL CITY DEVELOPMENT
 PARTNERS, LTD.,

                     Defendant.
                                         /

                                         ORDER

       THIS CAUSE is before the Court on Defendant’s Motion to Dismiss Complaint

 (Doc. 18) and Plaintiff’s Response in Opposition (Doc. 26). Also before the Court is

 Plaintiff’s Motion to Remand (Doc. 15) and Defendant’s Opposition (Doc. 19) thereto. For

 the reasons set forth herein, the Motion to Dismiss will be granted in part and the Motion

 to Remand will be denied as moot.

 I.    BACKGROUND

       On June 5, 2019, Plaintiff filed Burgess v. Universal City Development Partners,

 Ltd., Case No. 6:19-cv-1041-Orl-78LRH (“Burgess I”), alleging claims for violations of the

 Fair and Accurate Credit Transactions Act (“FACTA”), 15 U.S.C. § 1681c(g), against

 Defendant. See generally Burgess I, Doc. 1. Defendant moved to dismiss Burgess I,

 arguing that Plaintiff lacked Article III standing. See id., Doc. 32. On October 14, 2019,

 Plaintiff moved to stay Burgess I, id., Doc. 40, pending the Eleventh Circuit’s rehearing

 en banc of a similar standing issue in Muransky v. Godiva Chocolatier, Inc., Case No. 16-

 16486, which this Court granted, Burgess I, Doc. 44.
Case
 Case6:19-cv-02156-WWB-LRH
      6:19-cv-02156-WWB-LRH Document
                             Document50-1 Filed04/30/20
                                      36 Filed  12/07/20 Page
                                                          Page22ofof55PageID
                                                                       PageID560
                                                                              872




        While the Motion to Stay remained pending in Burgess I, Plaintiff refiled this

 litigation in the Circuit Court of the Ninth Judicial Circuit in and for Orange County, Florida,

 on October 16, 2019. (See generally Doc. 1-1). Defendant timely removed the case

 (“Burgess II”) to this Court based on federal question jurisdiction. (Doc. 1 at 2).

 Thereafter, Plaintiff moved to remand this case to state court, and Defendant moved to

 dismiss. Burgess I remains stayed and pending before this Court.

 II.    DISCUSSION

        Defendant moves to dismiss this litigation pursuant to the first-filed rule because it

 is duplicative of Burgess I. 1 “[A] district court has authority as part of its inherent power

 over its docket administration to stay or dismiss a suit that is duplicative of another case

 then pending in federal court.” Greene v. H & R Block E. Enters., Inc., 727 F. Supp. 2d

 1363, 1367 (S.D. Fla. 2010) (citation omitted). “[T]he later-filed suit [should] be dismissed

 if it 1) involves the same parties or their privies; and 2) arises out of the same transaction

 or series of transactions as the first suit.” Id.; see also I.A. Durbin, Inc. v. Jefferson Nat’l

 Bank, 793 F.2d 1541, 1551 (11th Cir. 1986) (“[T]he general rule is that a suit is duplicative

 of another suit if the parties, issues and available relief do not significantly differ between

 the two actions.”). While application of the first filed rule is not mandatory, the party

 opposing its application bears the burden of establishing “compelling circumstances” to




        1
          To the extent Plaintiff argues that this Court must first address the pending Motion
 to Remand before addressing the first filed rule, her argument is without merit. “Because
 a dismissal under the first filed rule is not a determination of the merits, the Court need
 not establish that it has subject matter jurisdiction over this action before proceeding to
 consider whether the first filed rule should be applied in this case.” Marietta Drapery &
 Window Coverings Co. v. N. River Ins., 486 F. Supp. 2d 1366, 1368 n.2 (N.D. Ga. 2007)
 (citations omitted).



                                                2
Case
 Case6:19-cv-02156-WWB-LRH
      6:19-cv-02156-WWB-LRH Document
                             Document50-1 Filed04/30/20
                                      36 Filed  12/07/20 Page
                                                          Page33ofof55PageID
                                                                       PageID561
                                                                              873




 warrant an exception to the first-filed rule. Manuel v. Convergys Corp., 430 F.3d 1132,

 1135 (11th Cir. 2005) (citation omitted).

        Having reviewed the claims in both cases, it is clear that this litigation is not only

 duplicative but identical. Plaintiff does not dispute this fact but instead argues that it would

 be unjust to apply the first filed rule in this case. Specifically, Plaintiff accuses Defendant

 of impermissible jurisdictional gamesmanship and argues that her rights will be hindered

 if she is unable to proceed in this subsequently filed litigation. This Court is without

 sympathy to Plaintiff’s perceived plight.

        As an initial matter, Plaintiff filed Burgess II before the stay was entered in Burgess

 I, rendering any argument that the subsequent litigation was necessary to avoid prejudice

 both insincere and wholly without merit. Moreover, it was Plaintiff that requested the stay

 in Burgess I. She cannot now argue that her rights will be prejudiced by the very stay she

 requested. It is also without question that the appropriate means to address any such

 harms would be by motion in Burgess I, not by refiling a second case while the first

 remains pending.

        Furthermore, Plaintiff’s argument that she would be allowed to proceed in this

 identical litigation in state court is disingenuous and contrary to well-established law.

 Numerous Florida appellate courts have held that it is an abuse of discretion to allow

 duplicative litigation to proceed in the state courts while a federal case remains pending.

 See, e.g., Fla. Crushed Stone Co. v. Travelers Indem. Co., 632 So. 2d 217, 220 (Fla. 5th

 DCA 1994) (“[I]t is nonetheless an abuse of discretion to refuse to stay a subsequently

 filed state court action in favor of a previously filed federal action which involves the same

 parties and the same or substantially similar issues.”); City of Miami Beach v. Miami




                                                3
Case
 Case6:19-cv-02156-WWB-LRH
      6:19-cv-02156-WWB-LRH Document
                             Document50-1 Filed04/30/20
                                      36 Filed  12/07/20 Page
                                                          Page44ofof55PageID
                                                                       PageID562
                                                                              874




 Beach Fraternal Order of Police, 619 So. 2d 447, 447 (Fla. 3d DCA 1993) (“It is well

 established that when a previously filed federal action is pending between the same

 parties or privies on the same issues, a subsequently filed state court action ordinarily

 should be stayed until the determination of the federal action.”). Accordingly, Plaintiff has

 not shown any compelling circumstances weighing against application of the first filed

 rule.

         Finally, Plaintiff has not presented this Court with any argument or justification for

 her blatant attempts to have her cake and eat it too. Plaintiff’s arguments that she is

 somehow entitled to simultaneously maintain identical cases against Defendant in both

 state and federal courts appear to be utterly frivolous—particularly where the prejudice

 that she argues will occur is exclusively of her own making. Plaintiff’s vexatious and

 ridiculous litigation tactics have resulted in the unnecessary expenditure of substantial

 resources by this Court and Defendant. Accordingly, Plaintiff and Plaintiff’s counsel will

 be ordered to show cause why sanctions should not be imposed pursuant to Federal Rule

 of Civil Procedure 11, 28 U.S.C. § 1927, and this Court’s inherent authority.

 III.    CONCLUSION

         For the reasons set forth herein, it is hereby ORDERED and ADJUDGED as

 follows:

            1. The Motion to Dismiss (Doc. 18) is GRANTED in part. To the extent that

                Defendant seeks dismissal pursuant to the first filed rule, the Motion is

                granted. In all other respects, the Motion is DENIED without prejudice.

            2. This case is DISMISSED without prejudice.

            3. The Motion to Remand (Doc. 15) is DENIED as moot.




                                               4
Case
 Case6:19-cv-02156-WWB-LRH
      6:19-cv-02156-WWB-LRH Document
                             Document50-1 Filed04/30/20
                                      36 Filed  12/07/20 Page
                                                          Page55ofof55PageID
                                                                       PageID563
                                                                              875




           4. On or before May 14, 2020, Plaintiff and Plaintiff’s counsel of record shall

              SHOW CAUSE why sanctions, up to and including monetary sanctions and

              an award of Defendant’s attorneys’ fees and costs, shall not be imposed

              against each pursuant to Federal Rule of Civil Procedure 11, 28 U.S.C.

              § 1927, and this Court’s inherent authority.

       DONE AND ORDERED in Orlando, Florida on April 30, 2020.




 Copies furnished to:

 Counsel of Record




                                            5
